No. 2--06--1244      Filed: 1-14-08
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re JONATHAN P., Alleged to be a Person
                                       ) Appeal from the Circuit Court
Subject to Involuntary Admission       ) of Kane County.
                                       )
                                       ) No. 06--MH--178
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Jonathan P.,   ) James C. Hallock,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the opinion of the court:

       Respondent, Jonathan P., appeals from the trial court's order authorizing the involuntary

administration of psychotropic medication to him for up to 90 days pursuant to section 2--107.1 of

the Mental Health and Developmental Disabilities Code (the Code) (405 ILCS 5/2--107.1 (West

2006)). Respondent contends that the order should be reversed because it fails to comply with the

Code in that it does not name the persons authorized to administer the medication. The State

confesses error. We reverse.

       On December 8, 2006, respondent's psychiatrist at the Elgin Mental Health Center filed a

petition requesting authorization to administer involuntary medication to respondent. Following an

evidentiary hearing, the trial court concluded that the State met its burden of showing, with clear and

convincing evidence, that respondent was in need of involuntary medication. The trial court's order
No. 2--06--1244


authorizing involuntary treatment did not specify who was to administer the medication. Respondent

timely appeals.

        Initially, we note that the trial court's order was effective for no more than 90 days and thus

has expired, making this case moot. However, as the issue presented is " 'capable of repetition, yet

evading review' " (In re Barbara H., 183 Ill. 2d 482, 491 (1998), quoting In re A Minor, 127 Ill. 2d
247, 258 (1989)), we consider respondent's appeal.

        Respondent argues that the trial court's order violated section 2--107.1 of the Code because

it did not designate the persons authorized to administer medication.              See 405 ILCS 5/2--

107.1(a-5)(6) (West 2006). Section 2--107.1(a-5)(6) provides that an order authorizing the

administration of psychotropic medication "shall designate the persons authorized to administer the

authorized involuntary treatment under the standards and procedures of this subsection." 405 ILCS

5/2--107.1(a-5)(6) (West 2006). The purpose of this requirement is to ensure involvement by a

qualified professional familiar with the respondent's individual situation and health status. In re

Cynthia S., 326 Ill. App. 3d 65, 68-69 (2001). Because the involuntary administration of medication

affects important liberty interests, strict compliance with statutory procedures is required. In re Lisa

G.C., 373 Ill. App. 3d 586, 590 (2007). Thus, the failure to name specific individuals who are

authorized to administer the medication warrants reversal. Cynthia S., 326 Ill. App. 3d at 69.

Although respondent failed to raise this issue in the trial court, important liberty interests are involved

and, therefore, we address it as plain error. See 134 Ill. 2d R. 615(a); In re Richard C., 329 Ill. App.
3d 1090, 1094 (2002); Cynthia S., 326 Ill. App. 3d at 68.

        The parties dispute the applicable standard of review. It is true that, on review, the trial

court's factual findings are entitled to great deference because the trial court stands in the best



                                                   -2-
No. 2--06--1244


position to weigh the credibility of the witnesses; thus, the trial court's factual findings will be

reversed only if they are manifestly erroneous. See In re Christopher P., 342 Ill. App. 3d 336, 341

(2003) (applying "manifestly erroneous" standard to the trial court's factual findings); see also In re

Dorothy W., 295 Ill. App. 3d 107, 108 (1998) (same). However, here we are not asked to review

the trial court's factual findings but rather to decide whether its order strictly complied with the

statute. This presents a question of law, which we review de novo. See Lisa G.C., 373 Ill. App. 3d

at 590 (whether the State strictly complied with the procedural requirements of the Code is a question

of law to be reviewed de novo); In re Leslie H., 369 Ill. App. 3d 854, 856 (2006) (same).

       Here, it is uncontroverted that the order fails to designate who is authorized to administer

psychotropic medication to respondent. Therefore, the order does not comply with the Code and

must be reversed. See Richard C., 329 Ill. App. 3d at 1094. A remand is not necessary, since the

administration of medication has been terminated according to the terms of the order. Richard C.,

329 Ill. App. 3d at 1094.

       The judgment of the circuit court of Kane County is reversed.

       Reversed.

       BYRNE, P.J., and BOWMAN, J., concur.




                                                 -3-